EXAMINER’S AMENDMENT
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


Specification
The broken line statement in the specification is objected to for nor clearly identifying what the broken lines illustrate. The words "illustrative purposes" are insufficiently specific in describing the purpose of the broken lines, as the entire drawing disclosure is for illustrative purposes (see MPEP 1503.02, subsection III and In re Blum, 374 F.2d 904, 153 USPO 177 (CCPA 1967.))
Accordingly, for clarity in defining the purpose of the broken lines, the statement has been amended to read as follows:

-- The broken lines shown in the drawings illustrate environmental structure and form no part of the claimed design.--




Contact Information
Inquiries concerning this communication should be directed to Clare Heflin at 571-272-2604. Questions regarding administrative matters should be directed to a USPTO Customer Service Representative or by accessing the automated information system, at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Information regarding the status of an application may be obtained from the Patent -Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Please direct questions about the Private PAIR system to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
The examiner can normally be reached between 8:30am and 4:30pm, Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, George Bugg can be reached at (571) 272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




	
	/Clare E Heflin/            Primary Examiner, Art Unit 2911